Abatement Order filed October 26, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00552-CV
                                   ____________

                          In the Interest of K.J., a Child


                    On Appeal from the 328th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 20-DCV-269944


      This appeal is from a judgment terminating the parental rights of appellant,
L.B. Appellant has filed an affidavit of inability to pay costs. The clerk’s record
filed October 8, 2021, reflects appellant’s court-appointed counsel was permitted
to withdraw and appellant filed a pro se notice of appeal. The reporter’s record has
not been filed but the information sheet filed by the court reporter, Sylvia
Thompson, states that appellant has made arrangements to pay for the record.

      In Texas, there is a statutory right to counsel for indigent persons in parental
termination cases. See Tex. Fam. Code Ann. § 107.013(a)(1); see also In re M.S.,
115 S.W.3d 534, 544 (Tex. 2003). If an indigent parent requests appointment of an
attorney to appeal a judgment terminating his or her parental rights, the trial court
must determine the issue of indigence. See Tex. Fam. Code Ann. § 263.405(e). If
the court finds the parent to be indigent, or the parent is presumed indigent, the
court must appoint counsel to represent the parent on appeal. Id.; In re K.M., 98
S.W.3d 774, 776 (Tex. App. Fort Worth 2003, no pet.). Accordingly, we issue the
following order.

      We ORDER the judge of the 328th District Court to immediately conduct a
hearing to determine whether appellant desires to prosecute this appeal, and, if so,
whether appellant is indigent and, thus entitled to a free record and appointed
counsel on appeal. The judge shall appoint an appellate counsel for appellant if
necessary. The judge shall see that a record of the hearing is made, shall make
findings of fact and conclusions of law, and shall order the trial clerk to forward a
record of the hearing and a supplemental clerk’s record containing the findings and
conclusions. The transcribed record of the hearing, and supplemental clerk’s record
shall be filed with the clerk of this court on or before November 5, 2021.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.

                                   PER CURIAM

Panel consists of Justices Wise, Bourliot, and Zimmerer.